Citation Nr: 1543468	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1967 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned at an April 2015 Travel Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

The Veteran waived his right to have the RO consider evidence prior to a Board decision. See April 2015 Waiver.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDINGS OF FACT

1. The Veteran does not have bilateral hearing loss that relates to service.

2. The Veteran does not have tinnitus or any ringing in the ears that relates to service.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2. The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A December 2010 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records (STRs) and private medical records (PMRs). There is no evidence he has VA medical records (VAMRs) needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The February 2011 VA examiner reviewed the claims file, examined the Veteran, administered audiometric tests to measure the Veteran's current hearing loss levels, and provided an opinion (with rationale) that is sufficiently clear to enable the Board to make a fully informed decision. The February 2011 VA examination report is adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

The Veteran alleges that his current hearing loss/tinnitus results from in-service noise exposure and "repeated blows to the head with a paddle" during training. See February 2011 VA Examination Report; March 2011 Statement; July 2013 Statement; April 2015 Hearing Transcript, pp. 4-5. However, the probative evidence of record does not suggest that his current hearing problems have continued since his separation from service or that they otherwise relate to service. The claims are denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having bilateral sensorineural hearing loss and tinnitus, see February 2011 VA Examination Report, and organic diseases of the nervous system, to include sensorineural hearing loss and tinnitus, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran alleges that his current hearing problems relate to in-service noise exposure and "blows to the head" during training. See April 2015 Hearing Transcript, pp. 4-5 (testifying he had left ear bleeding and ringing in his ears since the incident). He testified that he worked on tanks and diesel engines during service, and that he was exposed to rifle and grenade fire in service and did not use hearing protection. See id. at pp. 4-6; see also February 2011 VA Examination Report.

The Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates he was a clerk typist in service. His military occupational specialty (MOS) has not been identified as one where there was a high probability of noise exposure. See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).

Even assuming the Veteran's lay statements regarding repeated blows to the head and noise exposure during service are true, lay testimony is not sufficient to establish that the Veteran has a current hearing problem that relates to in-service noise exposure.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dBs) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dBs or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss. Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection. Id. at 159.

The Veteran's puretone thresholds establish that he has a current bilateral hearing loss disability. See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159; see also February 2011 VA Examination Report. In addition, the February 2011 VA examiner diagnosed the Veteran as having sensorineural hearing loss.

The Veteran's STRs do not indicate any hearing problems during service, to include complaints of (some degree of) hearing loss and/or ringing, buzzing, or chirping in the ears.

Audiological tests performed upon entrance to service in December 1967 and upon separation from service in October 1970 establish that the Veteran did not experience hearing loss during service and that his hearing was within normal parameters at separation. December 1967 and October 1970 Reports of Medical History; see also Hensley, 5 Vet. App. at 157. While the Veteran reported occasional headaches at separation, he had reported a prior head injury with concussion six months prior during his enlistment examination. See December 1967 and October 1970 Reports of Medical History.

The post-service medical evidence indicates the Veteran first sought treatment in April 2010 for left ear hearing loss that he noticed in approximately December 2009. See April 2010 PMRs. His records show the hearing loss had a "sudden" onset. May 2010 PMRs.

In February 2011, the Veteran denied post-service occupational noise exposure, and reported he worked as a truck and bus driver and then as a car salesman. He reported constant ringing in his ears that began gradually, and said he "recently experienced a sudden onset of hearing loss." The examiner noted the Veteran's reported constant tinnitus most likely had the same etiology as the hearing loss. The examiner reported the Veteran had asymmetrical hearing loss that is typical of the sudden onset hearing loss the Veteran described. The examiner noted that the configuration, extent, progression and severity of his hearing loss was not consistent with noise-induced hearing loss occurring before separation, and opined that it was unlikely his hearing loss with tinnitus was caused by his military service.

The February 2011 VA examination report constitutes probative evidence that weighs against the Veteran's claims. The examination was rendered by an audiologist who reviewed the claims file and medical records, considered the Veteran's self-reported medical history, and conducted audiological tests to determine the Veteran's puretone thresholds. In addition, the audiologist provided a clear rationale for her opinion that the Veteran's hearing problems do not relate to noise exposure or injury in service.

The Board has considered the Veteran's statements regarding the etiology of his hearing loss/tinnitus. He asserts that his hearing problems result from in-service blows to the head and/or noise exposure. See February 2011 VA Examination Report; March 2011 Statement; July 2013 Statement; April 2015 Hearing Transcript, pp. 4-5.

Although the Veteran is competent to identify symptoms such as ringing in the ears, he is not competent to determine if his hearing problems were caused or aggravated by in-service noise exposure. Whether the Veteran's hearing loss/tinnitus relates to in-service noise exposure or injury is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309. Such a determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran's statements are not based on medical training and/or experience, his assertion that his hearing problems relate to service does not constitute competent evidence. Thus, the Veteran's assertion that his hearing loss/tinnitus relates to in-service noise exposure or injury is outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on review of the Veteran's medical history. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

Moreover, the Veteran was first diagnosed as having hearing loss/tinnitus in April 2010 - approximately 40 years after his separation from service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service). Thus, the Veteran's hearing problems did not manifest in or within a year of active service and do not otherwise relate to service.

The preponderance of the evidence is against the Veteran's claims. The benefit-of-the-doubt rule does not apply and service connection for bilateral hearing loss and for tinnitus is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


